DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 2 and 6-9 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3-4 and 10 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youtube (NPL#1).
Regarding claim 1, Youtube discloses a backpack, comprising: a front panel; a back panel; two side panels (front, back and side panels of backpack), consisting of a left side panel and a right side panel (side panels of backpack); and a J-shaped zipper (zipper opened by user), disposed on a selected one of the two side panels, wherein at least a portion of the zipper coincides with a portion of an edge between the selected side panel and the front panel or the back panel (the vertical portion of the zipper coincides with the edge of the side panel and the front panel), wherein the zipper defines a boundary between a foldable flap of the selected side panel and an adjoining portion of the selected side panel (zipper separates the flap from the rest of the side panel), wherein, when the zipper is fully fastened, corresponding edges of the foldable flap and the adjoining portion are joined to thereby maintain the foldable flap in an unfolded position (see zipper in closed position), wherein, when the zipper is fully unfastened, corresponding edges of the foldable flap and the adjoining portion are disjoined to thereby allow a user to fold back the foldable flap and create a side-access opening of the backpack (see zipper in open position), and wherein, when the foldable flap is folded back, a user may access a primary storage compartment of the backpack via the side-access opening (see access when zipper is open).
Regarding claim 9, Youtube discloses wherein a width of the foldable flap extends across at least about 50% of a width of the selected side panel (see screen captures).
Regarding claim 10, Youtube discloses wherein the width of the foldable flap extends across substantially all of the width of the selected side panel (see screen captures).
Regarding claim 16, Youtube discloses wherein the J-shaped zipper is a two-way closed-ended zipper (see screen captures).
Regarding claim 19, Youtube discloses wherein the J-shaped zipper is configured such that, when the J-shaped zipper is unfastened or partially unfastened, the foldable flap is biased to remain in the unfolded position, adjacent to the joining edge of the adjoining portion of the side panel, and to be folded away only when manipulated by the user (see screen captures, which show the flap remaining adjacent the joining edge until pulled back by the user).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youtube in view of US Patent 6,237,825 to Pencoske.
Regarding claim 2, Youtube fails to disclose the relative size of the primary storage compartment.  However, Pencoske discloses a backpack in which an interior volume of the primary storage compartment is at least about 50% of an interior volume of the backpack defined by the front, back, and side panels (Fig. 1 – the primary storage compartment is the interior volume).  It would have been obvious to one of ordinary skill to have made the primary storage compartment the interior volume because the modification only requires a simple substitution of one known, equivalent backpack interior configuration for another to obtain predictable results.  Further, using one storage compartment would allow for storage of larger objects.
Regarding claim 3, the combination from claim 2 discloses wherein the interior volume of the primary storage compartment is substantially equal to the interior volume of the backpack (Pencoske Fig. 1).
Regarding claim 4, the combination from claim 1 discloses wherein the interior volume of the backpack is devoid of interior barriers or partitions (Pencoske Fig. 1).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youtube in view of US Patent 5,649,658 to Hoffman.
Regarding claim 5, Youtube fails to disclose whether there is a secondary storage compartment.  However, Hoffman discloses a backpack in which the main compartment (10) has a secondary storage compartment (49), wherein the primary storage compartment and the secondary storage compartment are separated by an interior barrier or partition (the barrier forming the pocket 49).  It would have been obvious to one of ordinary skill to have included a secondary storage compartment in Youtube because it would allow the user to separate items as desired.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youtube.
Regarding claim 6, gauging the relative dimensions of the backpack relative to the user operating the backpack, it would appear that Youtube discloses wherein a total volume of the primary storage compartment is at least about 4.5 liters.  However, to the extent there is any doubt, it would have been obvious to one of ordinary skill to have made the primary storage compartment at least about 4.5 liters because it only involves a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 7, gauging the dimensions of the backpack relative to the user operating the backpack, it would appear that Youtube discloses wherein a depth of the primary storage compartment is at least about 5.75 inches.  However, to the extent there is any doubt, it would have been obvious to one of ordinary skill to have made the primary storage compartment at least about 4.5 liters because it only involves a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 8, gauging the dimensions of the backpack relative to the user operating the backpack, it would appear that Youtube discloses wherein a width of the foldable flap is about 5 inches.  However, to the extent there is any doubt, it would have been obvious to one of ordinary skill to have made the width of the foldable flap about 5 inches because it only involves a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youtube in view of US Published Application 2013/0115393 to Beck.
Regarding claim 11, Youtube fails to disclose a puncture-resistant material.  However, Beck discloses a compartment that includes a substantially puncture-resistant material (ballistic nylon - para. 0021).  It would have been obvious to one of ordinary skill to have included ballistic nylon in the backpack because the modification only involves choosing from a finite number of predictable materials to use in a backpack.  Further, using ballistic nylon would offer more protection for the contents of the backpack.
Regarding claim 12, the combination from claim 11 discloses wherein the substantially puncture-resistant material is a polymeric material (ballistic nylon – Beck para. 0021).
Regarding claim 13, the combination from claim 11 discloses wherein the polymeric material comprises at least one material selected from the group consisting of nylons and polyesters (ballistic nylon – Beck para. 0021).
Regarding claim 14, the combination from claim 11 discloses wherein at least one panel selected from the group consisting of the front panel, the back panel, the left side panel, and the right side panel comprises a multi-layer or composite portion (Beck para. 0025 – ballistic nylon is one layer and the backing layer is the second layer).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youtube and Beck, further in view of US Published Application 2011/0000944 to Hood.
Regarding claim 15, the combination from claim 11 discloses wherein an outer surface of the at least one panel comprises a substantially puncture-resistant material (Beck), but fails to disclose an inner surface that comprises cushioning.  However, Hood discloses a compartmented carrier that includes durable cushioning material lining the inside of the compartments (para. 0023).  It would have been obvious to one of ordinary skill to have included cushioning in the backpack compartment in the combination to help protect and cushion the contents of the backpack, as taught by Hood (para. 0023).  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youtube further in view of Hood.
Regarding claim 17, Youtube fails to disclose a cushioned primary storage compartment.  However, Hood discloses a compartmented carrier that includes durable cushioning material lining the inside of the compartments (para. 0023).  It would have been obvious to one of ordinary skill to have included cushioning in the backpack compartment in the combination to help protect and cushion the contents of the backpack, as taught by Hood (para. 0023).  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youtube in view of US Patent 5,743,447 to McDermott.
Regarding claim 18, Youtube fails to disclose a gusset and zipper.  However, McDermott discloses a backpack that includes a gusset (10) and a zipper (19) associated with the gusset, wherein the zipper associated with the gusset is operable by the user to selectively expand or collapse an interior volume of the backpack (Fig. 2).  It would have been obvious to one of ordinary skill to have included a gusset in the backpack because it would allow the user to form a larger or smaller storage area as desired.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youtube in view of CN 104839946 to Li.
Regarding claim 20, Youtube fails to disclose an anti-slide lock.  However, Li discloses a zipper that includes an anti-slide lock, operable by the user to lock a zipper pull in a desired position (see English abstract).  It would have been obvious to one of ordinary skill to have included an anti-slide lock in the J-shaped zipper to allow the user to lock the slider at any desired position, as taught by Li (see abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734